IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44530

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 510
                                                )
       Plaintiff-Respondent,                    )   Filed: June 29, 2017
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
DEBORAH ANN FAIRCHILD,                          )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Order of the district court withholding judgment, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge
                   ________________________________________________

PER CURIAM
       Deborah Ann Fairchild pled guilty to burglary (Idaho Code § 18-1401) and the district
court withheld judgment and placed Fairchild on probation for four years. As a condition of
probation, the district court ordered that Fairchild “make every effort to obtain and maintain full
time employment or be enrolled in a full time educational program,” subject to her probation
officer’s discretion. Fairchild argues, for the first time on appeal, that the district court erred
when it ordered that her probation officer would have discretion over whether she worked full-
time or attended school full-time. Fairchild’s claim is not properly before this Court because she
specifically accepted this condition of probation, without objection, in open court. See State v.
Leach, 135 Idaho 525, 530, 20 P.3d 709, 714 (Ct. App. 2001). In addition, Fairchild never

                                                1
moved for a modification of this condition of probation below 1 and the trial court’s imposition of
this condition of probation does not constitute fundamental error. The district court’s order
withholding judgment is affirmed.




1
       A court may, at any time, modify any term or condition of probation. Idaho Code § 20-
221.
                                                2